Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11 March 2021 is acknowledged.  However, the response is incomplete. Applicant did not elect between the two species of invention of Group I---i.e., Species (i), Figs.2-3 and Species (ii), Fig.6---as set forth on p.4 of the requirement.  Accordingly, in the interests of compact prosecution, the Office elects Species (i) for prosecution on the merits.  Claims 4-7 directed to non-elected Species (ii) are withdrawn, as well as claims 7-8 drawn to a nonelected Invention II pursuant to 37 CFR 1.142(b) as being, there being no allowable generic or linking claim.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Ukraine on 25 January 2018 and 20 March 2018 and in Russia on 23 March 2018. It is noted, however, that applicant has not filed a certified copy of the corresponding Ukrainian and Russian applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “the stator winding is performed as a nine-phase 

Specification
The disclosure is objected to because of the following informalities:  

The specification is replete with non-idiomatic phrases and grammar errors.  Examples of some of these include, among others: “performed” (abstract, ¶[0004], ¶[0011],  ¶[0014]-¶[0015],  ¶[0017],  ¶[0019], et al.), non-English terminology, e.g., “Slavianka” ([0005]); “Providing that…” (¶[0007]), “…a method of the inductance coils fixation by means of the thermo-shrinkable material, which does not allow to provide a sufficient accuracy of stator coils positioning relatively to each other, as well as may lead to a change of coils position during operation under the influence of considerable temperatures” (¶[0008]).  Also, the specification ¶[0035]-¶[0044] lacks reference numbers for elements of the invention shown in Figs.6-7. Note that 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.”  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.  The examiner notes again that the preceding examples are not a complete list of errors.
Appropriate correction is required.



Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, change “relatively” to ---relative--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In claim 1, “structural elements of the stator are made of a material with a relative thermal expansion equal to a thermal expansion of elements of the movable part of the linear drive” lack enablement because, as best understood, the written description does not specify materials of the stator structural elements and/or movable parts, nor is it clear how such material would be incorporated into a stator and movable element which each comprise plural parts, e.g., the stator structural elements comprises hollow guide 8, plates 10, laminated perforated elements .  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “separating a set of coils forming a winding with a number of magnetic poles p>10” is in the form of a method step but refers to specific parts.  Recitation “a spatially combined composition of three-phase interdependent parts (windings) assembled into wye and delta connections” is vague and indefinite.  It is unclear what is meant by “a spatially combined composition” and whether or not parenthetical “windings” are included in the structure, or whether this refers to individual coils of the windings. Recitation “distinct in that” lacks clear antecedent.  Recitation “structural elements of the stator” is vague and indefinite.  It is unclear what “structural elements” are referred to. Recitation “relative thermal expansion” is vague and indefinite and lacks antecedent basis. Recitation “elements of the movable part of the linear drive” lacks antecedent basis.  Recitation “while the sections of the stator are performed as a frame structure…” is not idiomatic and vague. Presumably “performed” means ---formed---.  
In claim 2, “performed” is vague and indefinite.  Presumably this means ---formed---.  Parenthetical phrases “(space plates)” are indefinite.  Recitation “…and form a lengthwise slot for placing connectable ends of the coils upon a stator sections formation” is vague and indefinite.
In claim 3, “performed” is vague and indefinite.  Presumably this means ---formed---.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action.
With reference to Figs.2-5, as best understood, the prior art of record does not appear to teach the claimed stator of a linear electrical submersible pump unit consisting of “a plurality of sections [7] comprising annular support members installed around a hollow guide pipe [8] for a movable part [9] of a linear drive…, a set of coils [11] forming a winding with a number of magnetic poles p>10, including a spatially combined composition of three-phase interdependent 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Cardamone et al. (US 10,298,108) teaches a linear motor stator comprising C-shaped laminations 17a-17d (Fig.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832